43 A.3d 443 (2012)
210 N.J. 220
In the Matter of James O. ROBERSON, An Attorney at Law.
D-59 September Term 2011, 069729
Supreme Court of New Jersey.
May 3, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-262, concluding that the formal ethics complaint in Docket No. XIV-2008-045E filed against JAMES O. ROBERSON, formerly of HACKENSACK, who was admitted to the bar of this State in 1986, and who has been suspended from the practice of law since April 26, 2002, should be dismissed, and good cause appearing;
It is ORDERED that the formal ethics complaint filed against JAMES O. ROBERSON in Docket No. XIV-200S-045E is hereby dismissed; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of suspension imposed by prior Orders of this Court, until further Order, and shall continue to comply with Rule 1:20-20 dealing with suspended attorneys.